Citation Nr: 1451114	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-32 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities claimed as secondary to the Type 1 diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities claimed as secondary to the Type 1 diabetes mellitus. 

3.  Entitlement to service connection for onychomycosis of the feet and hands claimed as secondary to the Type 1 diabetes mellitus.

4.  Entitlement to service connection for high blood pressure claimed as secondary to the Type 1 diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for Type 1 diabetes mellitus is addressed in a separate decision).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the United States Coast Guard Reserve between March 1962 and May 1966.  During that time, the appellant had verified periods of active duty for training (ACDUTRA) and unverified periods of inactive duty training (INACDUTRA), including an initial period of ACDUTRA from May 1, 1962 to October 25, 1962.  The appellant also had periods of ACDUTRA from August 4, 1963 to August 16, 1963; from August 2, 1964 to August 14, 1964; and from August 1, 1965 to August 13, 1965.  

The appellant was discharged from the Coast Guard Reserve in May 1966.  The discharge was by reason of physical disability, namely Type 1 diabetes mellitus.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the appellant's claims of entitlement to service connection for Type 1 diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands, high blood pressure and asbestosis.  

The Board denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure in a decision issued in February 2011.  

(The remaining claim for service connection for asbestosis was remanded and subsequently granted in a rating decision issued in February 2012.)

The appellant appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2012, the Court vacated the Board's February 2011 decision and remanded the case to the Board for action in compliance with the Court's decision.

Thereafter, in a decision issued in August 2013, the Board again denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure.  The appellant again appealed the case to the Court.  In January 2014, the parties filed a Joint Motion for Partial Remand.  A February 2014 Order of the Court granted the Joint Motion and vacated the Board's decision as to the diabetes-related issues and those diabetes-related issues on appeal were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In the August 2013 Board decision, the claims for hearing loss and tinnitus were remanded for the scheduling of a Board hearing.  In May 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims that is not included in the paper claims file - namely, VA treatment records (CAPRI) dated between September 2007 and June 2012.

The issue of entitlement to service connection for Type 1 diabetes mellitus is addressed in a separate decision.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, for onychomycosis of the feet and hands and for high blood pressure - all claimed as secondary to the Type 1 diabetes mellitus - are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2012 rating decision, the RO established service connection for asbestosis during a period of ACDUTRA, and thus, pursuant to 38 U.S.C.A. § 101(2), (24), the appellant has status as a veteran during his initial period of ACDUTRA.

2.  The appellant's bilateral hearing loss is as likely the result of noise exposure in service as it is the result of some other factor or factors.

3.  The appellant's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

However, in the February 2012 rating decision, the RO determined that asbestosis was incurred during the appellant's ACDUTRA, and thus, service connection for the disorder was granted.  Accordingly, veteran status has been established for the initial period of ACDUTRA which is therefore considered to be a period of active service.  38 U.S.C.A. §§ 101(2), (21), (22)(a), (24)(b), (26), (27)(a); see also 38 C.F.R. §§ 3.1(d), 3.6(a), (c)(1). 

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss and tinnitus due to in-service noise exposure from as a fireman performing engine room maintenance and from the firing of five-inch guns on the Coast Guard cutter he was aboard during his initial period of ACDUTRA.  The appellant provided similar testimony at his May 2014 Board videoconference hearing.

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's Coast Guard Reserve medical treatment records reveals that no audiometric testing was performed during any examination; whispered voice and spoken voice testing or whispered voice only testing was utilized.  The associated reports indicated normal hearing for the examinations conducted in January 1962, and October 1962.  There is no mention in the appellant's reports of examination, including the February 1966 separation examination, of any problems with hearing or tinnitus and no complaints of these conditions were noted. 

The appellant was afforded a VA audiometric examination in August 2009; the examiner reviewed the appellant's history.  The appellant complained of hearing loss and tinnitus.  The puretone threshold results from the August 2009 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
70
LEFT
25
25
50
70
70

Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The examiner concluded that the appellant's tinnitus was at least as likely as not etiologically associated with his hearing loss.

The appellant was afforded another VA audiometric examination in April 2012; the examiner reviewed the claims file.  The appellant again complained of hearing loss and tinnitus.  The puretone threshold results from the April 2012 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
65
70
LEFT
20
20
40
70
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The examiner noted that there was no audiometric data in the appellant's service medical treatment records.  The examiner opined that the appellant's current hearing loss and tinnitus were not caused by or the result of acoustic trauma during his military service due to his limited active duty status time, his significant non-service noise exposure and the reported onset of hearing loss around 1990.  

The evidence of record includes a written statement from a private audiologist dated in February 2010.  The audiologist stated that hearing loss and tinnitus are known to be associated with excessive noise exposure.  After reviewing the appellant's history of in-service noise exposure and his post-service noise exposure, the audiologist indicated that the appellant's most significant noise exposure occurred in connection with his military service.  The audiologist opined that it was at least as likely as not that the appellant's bilateral hearing loss and tinnitus were related to his excessive noise exposure while he was in the military.

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The appellant's Coast Guard service records indicate that he was a fireman (FN) meaning that he worked in engineering spaces performing such duties as cleaning engines and bilges and performing engine maintenance.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, the rate of a Navy engineman is listed as MOS that is "highly probable" for exposure to hazardous noise.)  In addition, there is a private audiologist opinion that etiologically links the appellant's exposure to military noise to his current hearing loss.

Therefore, the Board accepts the appellant's assertions of in-service noise exposure as credible.  Since no other explanation other than acoustic trauma has been specifically advanced to account for the appellant's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

Therefore, the Board concludes that evidence for and against the appellant's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the tinnitus claim, the appellant has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  In addition, the report of the April 2012 VA audiology examination contains an opinion that it is at least as likely as not that the appellant's tinnitus is a symptom associated with his hearing loss.

The evidence unfavorable to the claim consists of the service medical records which contain no mention of tinnitus, the many years between service and clinical documentation of tinnitus and the negative VA audiology opinion.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has service-connected bilateral SNHL as well as tinnitus, and that, based on his MOS, he was exposed to acoustic trauma while he was on active duty.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, there is a favorable private audiology opinion.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The appellant is seeking service connection for Type 1 diabetes mellitus.  That issue has been addressed in a separate decision.  In particular, that issue has been remanded.

Based on the foregoing, the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure secondary to Type 1 diabetes mellitus is inextricably intertwined with the Board's decision to remand the issue of entitlement to service connection for Type 1 diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  It is therefore appropriate to defer consideration of the secondary service connection claims until the development requested for the issue of entitlement to service connection for Type 1 diabetes mellitus is complete.  Accordingly, a decision on the claims for service connection secondary to Type 1 diabetes mellitus is deferred pending completion of the actions requested below. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute and regulation is completed.  

2.  Accomplishing any additional development action deemed warranted by the record.

3.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's service connection claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

4.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


